                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                      CIVIL ACTION NO. 1:20-CR-055-MR-DCK

 UNITED STATES OF AMERICA,                             )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )        ORDER
                                                       )
 CASSANDRA SLOANE HENRY,                               )
                                                       )
                Defendant.                             )
                                                       )

         THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To Amend Pretrial

Release Order” (Document No. 29) filed August 25, 2020. Having carefully considered the motion

and the record, and for good cause shown, the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that Defendant’s “Motion To Amend Pretrial Release

Order” (Document No. 29) is GRANTED. The Pretrial Release Order is amended to reflect that

August 31, 2020 will be the date for Defendant’s admission into the residential inpatient treatment

program at the Swain Recovery Center in Black Mountain, NC.

         SO ORDERED.


                                      Signed: August 28, 2020




         Case 1:20-cr-00055-MR-DCK Document 36 Filed 08/28/20 Page 1 of 1
